DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on January 4, 2021. Claims 1, 4, 6, 8, 9 and 11-20 have been amended, and claims 2 and 10 have been canceled.
Currently claims 1, 3-9 and 11-20 are pending. Claims 1, 8 and 14 are independent.  


Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action. 
The 35 U.S.C. § 112(b) rejection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments. 
Applicant’s amendments to claims 1, 4, 6, 8, 9 and 11-20 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1, 3-9 and 11-20 is maintained.




Response to Arguments
Applicant’s arguments filed on January 4, 2021 have been fully considered but they are not persuasive.
In the Remarks on page 9, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claims of the current application do not fall into the three categories, and therefore the question of whether the claims are directed to statutory subject matter should stop here.
In response to Applicant’s argument, the Examiner respectfully disagrees. As required to consider the claim as a whole, adding the limitation of “maintaining an electronic time repository” to the claim may prevent the steps from practically being performed in the human mind. However, the steps of “maintaining an electronic time repository comprising a plurality of virtual time coins… represents a unit of organization member work time, receiving a request to display a graphical representation, analyzing a plurality of blocks in an electronic blockchain ledger distributed across a plurality of computing devices, identify a duration of time of an event corresponding to the block, identify a specific time that an event transaction occurred for the event corresponding to the block, and displaying the graphical representation of the ratio of virtual time coins…” are no more than instructions for a user to follow for generating and displaying a time-cost allocation summary for each of a plurality of members of an organization for a designated time period. The claim still falls within the certain methods of organizing human activity grouping for managing personal behavior or relationships or interactions between members of an organization. More specifically, the Specification in paragraph [0004] provides “Non-limiting examples of the present disclosure describes systems, methods and devices for indicating time-cost allocation for an organization for a specific time period. The specified time period may be a timespan in the past or a timespan in the future. A time coin application that tracks how work time is spent through the generation and analysis of temporal blockchain may be utilized to schedule meetings in least costly timespans from a time-cost perspective.” For example, “A time coin application may be utilized to track temporal transactions for organizational entities and construct temporal blockchains comprising blocks of temporal transactions…The time coin application may manage a virtual time coin repository comprising a plurality of time coins reflective a total amount of work time available to an organization for a specified timespan.” See [0016]; For another example, “when a first user utilizes an electronic scheduling/meeting application and books a one-hour meeting between that user and one other FairWarning, 839 F.3d at 1095. Thus, the claims of the current application still fall within the abstract idea category of “certain methods of organizing human activity”. See Under the 2019 Guidance, 84 Fed. Reg. 52. 

In the Remarks on page 10, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that even if the Examiner maintains that the claims are directed to one of those categories, the claims at the very least integrate the recited judicial exception into a practical application of the exception.
In response to Applicant’s argument, the Examiner respectfully disagrees. To integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). Here, claim 14 recites some computer components including “an electronic time repository”, “a plurality of computing devices” and “an electronic blockchain ledger”. However, claim 14 did not recite any additional elements for performing the steps. Even if claim 14 recites the additional elements from claim 1, the additional elements of “a memory” and “one or more processor” are recited at a high level of generality that are no more than a generic computer components that invoked as a tool for receiving/transmitting, displaying, and storing/retrieving information in a database or memory storage, but simply implementing the abstract idea on a generic computer for performing generic computer functions does not integrate the abstract idea into a practical application because the combination of limitations neither reflect an improvement to the functioning of a computer or another technology or technical field; apply See, e.g., Alice, 573 U.S. at 223–24; see also 2019 Revised Guidance, 84 Fed. Reg. at 55.

In the Remarks on page 12, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that even if the Examiner somehow still maintains that the claims do not combine the recited judicial exception into a practical application of the exception under step 2A, the claims are still patent eligible because they add significantly more under step 2B of the subject matter eligibility analysis.
In response to Applicant’s argument, the Examiner respectfully disagrees. As discussed above, claim 14 recites some computer components including “an electronic time repository”, “a plurality of computing devices”, and “an electronic blockchain ledger”. However, claim 14 did not recite any additional elements for performing the steps. Even if claim 14 recites the same elements from claim 1, the additional elements of “a memory” and “one or more processor” are recited at a high level of generality that are no more than a generic computer components that invoked as a tool for receiving/transmitting, displaying, and storing/retrieving information in a database or memory storage. The Specification describes that “a server computer in a distributed computing network, such as the Internet may be accessed via the mobile computing devices, or transferring data/information between the computing devices for storage and use according to well-known data/information transfer and storage means. See Spec [0057].  Thus, reciting these additional elements in the claim are merely adding the word “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records in performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 



In the Remarks on page 14, Applicant argues that Wiedenhoefer is completely silent with regard to blockchain.
In response to Applicant’s argument, the Examiner respectfully disagrees. Where the claimed subject matter is no more than “the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement,” and, the combination does no more than yield predictable results, the claim is unpatentable under 35 U.S.C. § 103(a). KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 401 (2007). Furthermore, where the claimed subject matter is a combination that only unites old elements with no change in their respective established functions, and the combination yields predictable results, the claim is unpatentable as obvious under 35 U.S.C. § 103(a).  In this case, Wiedenhoefer was recited to teach limitations of “receiving a request to display a graphical representation/time-cost allocation summary”, and Wiedenhoefer in ¶ 10, ¶ 109 and claim 12 clearly discloses “receiving from the user a request for an exercise summary, and displaying a summary of a plurality of exercises indicating a number of repetitions performed for each exercise over a period of time.” Examiner further noted that, the phrase(s) characterizing graphical representation/time-cost allocation summary are directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05). However, Applicant’s arguments with respect to the 35 U.S.C. § 103 rejections have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):  
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 4, 8, 9 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added subject matter which is not in the original specification is as follows:
Claims 1, 8 and 9 recite “an electronic blockchain ledger”, and claims 1, 4, 8, 9 and 14 recite “an/the electronic time repository”. These newly added limitations appear to constitute new matter. Applicant did not point out, nor was Examiner able to find, any support for these newly added limitations in the Specification as originally filed. Applicant is required to cancel the new matter throughout the application in the reply to this Office Action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1 and 3-7 are directed to a system comprising a memory and one or more processors, which falls within the statutory category of a machine; claims 8, 9 and 11-13 are directed to a computer-readable storage device comprising executable instructions, and the computer-readable storage device/media does not include a carrier wave or other propagated or modulated data signal (see Spec ¶ 62), claims 8, 9 and 11-13 fall within the statutory category of a product; and claims 14-20 recite “a method for displaying a time-cost allocation summary” without obviously tie to another statutory class. In order for a method to be considered as a “process” under § 101, the claimed process must either: (1) be tied to another statutory class (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials). Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  If neither of these requirements is met by the claim, the method is not a patent eligible process under §101 and is non-statutory subject matter. Note that the tie to another statutory class should be in the body of the claim, and substantive. Accordingly, claims 14-20 are not directed to statutory subject matter. However, claims 14-20 will be included in Step 2 of the Alice analysis for the purposes of compact prosecution.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method of 14 as representative, the claim recites the limitations of “maintaining an electronic time repository comprising a plurality of virtual time units, receiving a request to display the time-cost allocation summary…, analyzing a plurality of block in a blockchain ledger…, identifying a duration of time of an event corresponding to the block, identifying a specific time that an event transaction occurred for the event corresponding to the block, and displaying, based on the analysis, the time-cost allocation summary for each of the plurality of members.”  The limitations, as drafted, are similar to the concepts recited in Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739 (Fed. Cir. 2016) (collecting information, analyzing it, and displaying certain results of the collection and analysis). The limitations, other than “maintaining an electronic time repository”, are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, even with the recitation of computer components (e.g., repository, plurality of computing devices), nothing in the claim precludes the steps being performed in the human mind (including observation, evaluation, judgment), or by a human using a pen and paper. However, the claim as a whole, the steps are no more than instructions for a user to follow for generating and displaying a time-cost allocation summary for each of a plurality of members of an organization for a designated time period. Thus, the claim recites a method of organizing human activity including managing personal behavior or relationships or interactions between members of an organization. The Specification’s Background confirms its abstract nature, such as “Meeting are generally considered a crucial task that must occur in order for companies to run their operations successfully. However, it is difficult for scheduling personnel (e.g., executives, managers, executive assistants) to identify time slots for meetings that do not largely affect attendee employees’ other tasks in a negative manner That is, it is difficult for scheduling personnel to prospectively identify time slots that will have a lower attendee employee work cost to the company it booked than time slots that have a higher attendee employee work cost to the company.” For “Non-limiting examples of the present disclosure describe system, methods and devices for indicating time-cost allocation for an organization for a specified time period. The 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 14 recites some computer components including “an electronic time repository” and “a plurality of computing devices”. However, claim 14 did not recite any additional elements for performing the steps. Even if claim 14 recites the same elements from claim 1, the additional elements of “a memory” and “one or more processor” are recited at a high level of generality that are no more than a generic computer components that invoked as a tool for receiving/transmitting, displaying, and storing/retrieving information in a database or memory storage, but simply implementing the abstract idea on a generic computer for performing generic computer functions does not integrate the abstract idea into a practical application because the combination of limitations neither reflect an improvement to the functioning of a computer or another technology or technical field; apply the judicial exception with a particular machine, affect a transformation or reduction of a particular article to a different state or thing, nor apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For example, maintaining an electronic time repository does not reflect an improvement in the functioning of a computer or other technology or technical field. Thus, using generic computer components to implement an abstract idea does not integrate the abstract idea into a practical application. See, e.g., Alice, 573 U.S. at 223–24; see also 2019 Revised Guidance, 84 Fed. Reg. at 55.  Therefore, the claims are directed to an abstract idea, the analysis proceed to Step 2B.
Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
As discussed above, claim 14 recites some computer components including “an electronic time repository” and “a plurality of computing devices”. However, claim 14 did not recite any additional elements for performing the steps. Even if claim 14 recites the same elements from claim 1, the additional elements of “a memory” and “one or more processor” are recited at a high level of generality that are no more than a generic computer components that invoked as a tool for receiving/transmitting, displaying, and storing/retrieving information in a database or memory storage. The Specification describes that “a server computer in a distributed computing network, such as the Internet may be accessed via the mobile computing devices, or transferring data/information between the computing devices for storage and use according to well-known data/information transfer and storage means. See Spec [0057]. Thus, reciting a computer in the claim is merely adding the word “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records in performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). Here, at best, the additional elements may perform the steps of: receiving a request [over a network], storing information in the memory, and displaying the graphical representation on a display.  However, functions of receiving, storing, displaying and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017); and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Electronic recordkeeping, Alice Corp., 134 S. Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to “significantly more” than the abstract idea because they neither (1) effect any improvements to the functioning of a computer itself, or effect an improvement to another technology or technical field; (2) apply or use of, a particular machine (MPEP 2106.05(b)); (3) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (4) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). 
For the foregoing reasons, claims 14-20 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other independent claims - system claims 1 and 3-7 and computer-readable storage device claims 8, 9 and 11-13 parallel claims 14-20 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9 and 11-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Weldemariam et al., (US 2020/0007322, hereinafter: Weldemariam), and in view of Mason et al., (US 2012/0330830, hereinafter: Mason). 
Regarding claim 1, Weldemariam discloses a system for indicating time-cost allocation for an organization for a specified time period, comprising:
a memory for storing executable program code (see Fig. 7, # 706; ¶ 80); and 
one or more processors (see Fig. 7, # 704; ¶ 10, ¶ 80), functionally coupled to the memory, 
the one or more processors being responsive to computer-executable instructions contained in the program code (see ¶ 84) and operative to: 
maintain an electronic time repository comprising a plurality of virtual time coins, wherein each of the plurality of virtual time coins represents a unit of organization member work time that is expendable by the organization (see ¶ 2, ¶ 28, ¶ 38-39);
analyze a plurality of blocks in an electronic blockchain ledger distributed across a plurality of computing devices (see ¶ 2, ¶ 8-10, ¶ 31-32, ¶ 74), wherein each of the plurality of blocks indicates one of: at least one time coin that is to be withdrawn (retrieve) from the electronic time repository for the organization and applied to one of the plurality of tasks (see ¶ 29, ¶ 44, ¶ 52, ¶ 57, ¶ 63); and at least one time coin that is to be deposited (store) back into the electronic time repository for the organization (see Abstract; ¶ 10, ¶ 47, ¶ 73-76  and claim 1), wherein analyzing a block of the plurality of blocks comprises:

identifying, from a globally unique identifier of the block, a specific time that an event transaction occurred for the event corresponding to the block (see ¶ 7-8, ¶ 34-35, ¶ 39, ¶ 43-45, ¶ 57). 
Weldemariam discloses a blockchain platform for receiving hash and retrieving from the blockchain a hash associated with the data (e.g., tokens associated with task, resources, time duration) template created by a previously stored feature extractor and sending authorization key to the requested service; and providing a virtual execution environment necessary to process the program code and engage the physical infrastructure (see ¶ 63, and ¶ 59).
Weldemariam does not explicitly disclose receive a request to display a graphical representation; however, Mason in an analogous art for managing stored value account associated with client devices discloses
receive a request to display a graphical representation of a ratio of virtual time coins to be withdrawn from the electronic time repository for the organization for each of a plurality of tasks during the specified time period compared with a number of total virtual time coins remaining in the electronic time repository for the organization during the specified time period (see Abstract; Fig. 16D, # 1673; ¶ 130); and
display, based on the analysis, the graphical representation of the ratio of virtual time coins to be withdrawn from the electronic time repository for the organization for each of the plurality of tasks during the specified time period compared with the number of total virtual time coins remaining in the electronic time repository for the organization during the specified time period (see Abstract; Fig. 19c; ¶ 5-8, ¶ 37, ¶ 48, ¶ 94, ¶ 100-103, ¶ 121, ¶ 167 and claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Weldemariam to include the teaching of Mason in order to gain the commonly understood benefit of such adaption, such as providing an enhanced representation, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3, Weldemariam discloses the system of claim 1, wherein the plurality of tasks comprise: a meeting task, an email task, and a document editing task (see ¶ 40-43)
In addition, claim 3 merely describes about the plurality of task, which is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
Regarding claim 4, Weldemariam does not explicitly disclose the following limitations, however, Mason further discloses the system of claim 1, wherein the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to:
assign a cost of withdrawal to each virtual time coin in the electronic time repository for the specified time period, wherein the cost of withdrawal for each virtual time coin increases relative to a percentage of virtual time coins in the electronic time repository decreasing (see ¶ 4, ¶ 37, ¶ 48, ¶ 94, ¶ 163-164, ¶ 167); and 
display, in the graphical representation, the cost of withdrawal for each virtual time coin in the electronic time repository for the specified time period (see ¶ 6, ¶ 24, ¶ 85, ¶ 98, ¶ 103, ¶ 123). Page 23 of 27 404700-US-NP  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Weldemariam to include the teaching of Mason in order to gain the commonly understood benefit of such adaption, such as providing an enhanced representation, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 5, Weldemariam discloses the system of claim 1, wherein the displayed graphical representation further comprises a display element indicating an importance of each one of the plurality of tasks compared with each other one of the plurality of tasks (see ¶ 76).
 merely describes the elements of the graphical representation, which is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
  Regarding claim 6, Weldemariam discloses the system of claim 1, wherein the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to:
receive an indication to modify the displayed graphical representation based on a proposed reallocation of a plurality of virtual time coins during the specified time period (see ¶ 5-6);
modify the blockchain based on the proposed reallocation of the plurality of virtual time coins (see ¶ 27, ¶ 61).
modify the displayed graphical representation based on the modified blockchain (see ¶ 42, ¶ 61).
Regarding claim 7, Weldemariam discloses the system of claim 6, wherein the received indication to modify the displayed graphical representation comprises a request to book a meeting for a time period corresponding to the specified time period (see ¶ 32, ¶ 43).  
In addition, claim 7 merely describes the content of the graphical representation, which is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 8, Weldemariam discloses a computer-readable storage device comprising executable instructions that (see Fig. 7, # 706; ¶ 80), when executed by one or more processors, assists with indicating time-cost allocation for an organization for a specified time 
maintaining an electronic time repository comprising a plurality of virtual time coins, wherein each of the plurality of virtual time coins represents a unit of organization member work time that is expendable by the organization (see ¶ 2, ¶ 28, ¶ 38-39);
analyzing a plurality of blocks in an electronic blockchain ledger distributed across a plurality of computing devices (see ¶ 2, ¶ 8-10, ¶ 31-32, ¶ 74), wherein each of the plurality of blocks indicates one of: at least one time coin that is to be withdrawn (retrieve) from the electronic time repository for the organization and applied to one of the plurality of tasks (see ¶ 29, ¶ 44, ¶ 52, ¶ 57, ¶ 63); and at least one time coin that is to be deposited (store) back into the electronic time repository for the organization (see Abstract; ¶ 10, ¶ 47, ¶ 73-76  and claim 1), wherein analyzing a block of the plurality of blocks comprises:
identifying, from a time header of the block, a duration of time of an event corresponding to the block (see ¶ 29, ¶ 38-39), and 
identifying, from a globally unique identifier of the block, a specific time that an event transaction occurred for the event corresponding to the block (see ¶ 7-8, ¶ 34-35, ¶ 39, ¶ 43-45, ¶ 57). 
Weldemariam discloses a blockchain platform for receiving hash and retrieving from the blockchain a hash associated with the data (e.g., tokens associated with task, resources, time duration) template created by a previously stored feature extractor and sending authorization key to the requested service; and providing a virtual execution environment necessary to process the program code and engage the physical infrastructure (see ¶ 63, and ¶ 59).
Weldemariam does not explicitly disclose receive a request to display a graphical representation; however, Mason in an analogous art for managing stored value account associated with client devices discloses
receiving a request to display a graphical representation of a ratio of virtual time coins to be withdrawn from the electronic time repository for the organization for each of a plurality of tasks during the specified time period compared with a number of total virtual time coins 
displaying, based on the analysis, the graphical representation of the ratio of virtual time coins to be withdrawn from the electronic time repository for the organization for each of the plurality of tasks during the specified time period compared with the number of total virtual time coins remaining in the electronic time repository for the organization during the specified time period (see Abstract; Fig. 19c; ¶ 5-8, ¶ 37, ¶ 48, ¶ 94, ¶ 100-103, ¶ 121, ¶ 167 and claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Weldemariam to include the teaching of Mason in order to gain the commonly understood benefit of such adaption, such as providing an enhanced representation, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 9, Weldemariam discloses the computer-readable storage device of claim 8, wherein each time coin that is to be withdrawn from the electronic time repository for the organization has a value associated with it corresponding to a hierarchical level of a member of the organization that it represents time value for (see ¶ 29, ¶ 36, ¶ 43-44, ¶ 52, ¶ 57).Page 24 of 27 
Regarding claim 11, Weldemariam does not explicitly disclose the following limitations; however Mason discloses the computer-readable storage device of claim 8, wherein the displayed graphical representation is a graph that indicates a value of time coins spent on each one of the plurality of tasks compared with each other one of the plurality of tasks (see Fig. 13-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Weldemariam to include the teaching of Mason in order to gain the commonly understood benefit of such adaption, such as providing an enhanced representation, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 merely describes content of displayed graphical representation, which is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 12, Weldemariam discloses the computer-readable storage device of claim 8, wherein the instructions are further executable by the one or more processors for:
receiving an indication to modify the displayed graphical representation based on a proposed reallocation of a plurality of virtual time coins during the specified time period (see ¶ 5-6); 
modifying the blockchain based on the proposed reallocation of the plurality of virtual time coins (see ¶ 27, ¶ 61);
modifying the displayed graphical representation based on the modified blockchain (see ¶ 72-73, ¶ 112). 

Regarding claim 13, Weldemariam discloses the computer-readable storage device of claim 12, wherein the received indication to modify the displayed graphical representation comprises a request to book a meeting for a time period corresponding to the specified time period (see ¶ 32, ¶ 43).  
In addition, claim 13 merely characterizing the displayed graphical representation, which is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 14, Weldemariam discloses a method for displaying a time-cost allocation summary for each of a plurality of members of an organization for a designated time period, the method comprising:
maintaining an electronic time repository comprising a plurality of virtual time coins, wherein each of the plurality of virtual time coins represents a unit of organization member work time that is expendable by the organization (see ¶ 2, ¶ 28, ¶ 38-39);
analyzing a plurality of blocks in an electronic blockchain ledger distributed across a plurality of computing devices (see ¶ 2, ¶ 8-10, ¶ 31-32, ¶ 74), wherein each of the plurality of blocks indicates one of: at least one time coin that is to be withdrawn (retrieve) from the electronic time repository for the organization and applied to one of the plurality of tasks (see ¶ 29, ¶ 44, ¶ 52, ¶ 57, ¶ 63); and at least one time coin that is to be deposited (store) back into the electronic time repository for the organization (see Abstract; ¶ 10, ¶ 47, ¶ 73-76  and claim 1), wherein analyzing a block of the plurality of blocks comprises:
identifying, from a time header of the block, a duration of time of an event corresponding to the block (see ¶ 29, ¶ 38-39), and 
identifying, from a globally unique identifier of the block, a specific time that an event transaction occurred for the event corresponding to the block (see ¶ 7-8, ¶ 34-35, ¶ 39, ¶ 43-45, ¶ 57). 
Weldemariam discloses a blockchain platform for receiving hash and retrieving from the blockchain a hash associated with the data (e.g., tokens associated with task, resources, time duration) template created by a previously stored feature extractor and sending authorization key to the requested service; and providing a virtual execution environment necessary to process the program code and engage the physical infrastructure (see ¶ 63, and ¶ 59).
Weldemariam does not explicitly disclose receive a request to display a graphical representation; however, Mason in an analogous art for managing stored value account associated with client devices discloses
receiving a request to display a graphical representation of a ratio of virtual time coins to be withdrawn from the electronic time repository for the organization for each of a plurality of tasks during the specified time period compared with a number of total virtual time coins 
displaying, based on the analysis, the time-cost allocation summary for each of the plurality of member (see Abstract; Fig. 13-15, Fig. 19c; ¶ 5-8, ¶ 94, ¶ 100-103, ¶ 123, ¶ 167 and claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Weldemariam to include the teaching of Mason in order to gain the commonly understood benefit of such adaption, such as providing an enhanced representation, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 15, Weldemariam discloses the method of claim 14, wherein each of the plurality of members comprises a plurality of individuals associated with a group of the organization (see ¶ 31, ¶ 37).  
In addition, claim 15 merely describes about each of the plurality of members, which is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
Regarding claim 16, Weldemariam discloses the method of claim 14, wherein each of the plurality of members comprises a single employee of the organization (see ¶ 55).
In addition, claim 16 merely describes about each of the plurality of members, which is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
Regarding claim 17, Weldemariam discloses the method of claim 14, wherein the plurality of tasks comprise: a meeting task, an email task, and a document editing task (see ¶ 40-43). 
In addition, claim 17 merely describes about each of the plurality of task, which is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
Regarding claim 18, Weldemariam discloses the method of claim 14, wherein each of the plurality of tasks comprises a project that one or more members of the organization have been assigned to complete (see ¶ 43, ¶ 51).  
In addition, claim 18 merely describes about each of the plurality of task, which is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
Regarding claim 19, Weldemariam does not explicitly disclose the following limitations, however, Mason discloses the method of claim 14, wherein the time-cost allocation summary is a heat map (see ¶ 81). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Weldemariam to include the teaching of Mason in order to gain the commonly understood benefit of such adaption, such as providing an enhanced representation, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 In addition, claim 19 merely describes the time-cost collection summary, which is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
Regarding claim 20, Weldemariam discloses the method of claim 14, wherein the time-cost allocation summary further comprises a display element indicating an importance of each one of the plurality of tasks compared with each other one of the plurality of tasks (see ¶ 76).
In addition, claim 20 merely describes the attributes of the summary, which is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chapman (US 9990504) discloses a method for digital meeting management within a blockchain by generating digital meeting record containing a plurality of data fields and linked to various smart contracts to capture meeting activities.
Campero et al., (US 2018/0075686) discloses a distributed ledger system for identifying identity wallets and encrypt the stored identity information.
Hirose (US 8065633) discloses a method for displaying representation images on a screen if it determined that the representation image displayed on the screen have been changed.
Kolb et al., (US 2018/0218343) discloses a system for determining a requested payee is not eligible to receive a payment, indicating that the behavior evaluation failed and evaluating behavior data for the blockchain that falls between the valid start and end times.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624